Mr. Justice Eakin
delivered the opinion of the court.
1. The questions raised on the appeal are included in the motion for judgment of nonsuit; the controversy being whether or not the abstract furnished by the defendant was a “complete abstract of title,” as contracted. There is no effort to question defendant’s title to the property, but only the sufficiency of the abstract tendered. A good abstract should show a synopsis of the data as to the title which, when verified, will establish it. It must contain a reference to all conveyances, transfers or other facts relied upon as evidence of the title, but need not contain the evidence. See Jaeger v. Harr, 62 Or. 21 (123 Pac. 61, 901), as to a good abstract.
2, 3. There was objection made to testimony of experts as to what were the defects in the abstract offered, and their opinions as to whether the abstract was sufficient. Although the testimony was received, it can be considered by the court in the nature of argument only, and it must be the judge of whether the abstract, when verified, shows a good title. Therefore we have considered only the testimony and written opinions of experts as suggesting the points in the abstract to be considered. One of the objections to it is that, in the suit to partition the real property of the *227estate of Isaac A. Davenport, deceased, it is not shown whether the parties to the suit named as owners of an interest had wives living, and, if so, that they are not made parties to the suit. Section 7306, L. O. L., provides:
“A woman being an alien shall not on that account be barred of her dower; and any woman residing out of the state shall be entitled to dower of the lands of her deceased husband lying in this state of which her husband died seised.”
And it is held that this statute has a negative operation, namely: That a woman residing out of the state shall be entitled to dower in lands only of which her husband died seised: Thornburn v. Doscher (C. C.), 32 Fed. 811. As applied to the case before us, the wives of the parties to the partition suit not made parties were nonresidents of this state. Hence the nonresident wives were not necessary parties to that suit, and the decree of partition operated as an alienation of the land by the tenants in common, except as to the tracts or parcels decreed to the husband of such woman.
4. As to the interests of the trustees to whom his interest in the lots in question were willed by John Davenport, deceased, Henry Davenport, one of said trustees, who did not act, was a party to the partition suit, as were also John McDonald and Edward Charles Davis, and their interests as trustees and as individuals were set out in the complaint. Defendants all answered, expressly admitting that the complaint correctly set out the interests of all the parties to the suit. That was 33 years ago. The decree in the partition suit eliminated the interest of everyone in the lots in question except that of Mary Elizabeth McDonald, Elizabeth Matilda Davenport, James S. Davenport and Charles Henry Davenport, to *228whom, the title thereto was decreed, and was acquiesced in by Henry Davenport thereafter. Mary Elizabeth-McDonald, Elizabeth Matilda Davenport and Charles H. Davenport were the only heirs of James S. Davenport, who died June 21, 1884. The abstract shows that John McDonald succeeded to their title in said lots on December 2, 1884. A discrepancy between full names and initials occurred in the conveyances as shown by the abstract, where the initials are those of the parties apparently intended and of the parties in the chain of title. Having stood without question 25 or 30 years, it is immaterial after this lapse of time, being more than 10 years. The order of distribution referred to, as well as the complaint and answer in the partition suit, showing who were the heirs of Isaac A. Davenport, has been acquiesced in for 33 years, and is sufficient. Neither did Matthew Davenport take any interest in the real estate of John Davenport, deceased, as the title was willed to trustees, and the partition suit divested the trustees of any title to the lots in question.
5. Objection is made that the abstract of the partition suit does not meet the needs of the abstracter, nor show the report of the referees or decree in partition. The abstract states that the decree confirms the report of the referees, which sets off to Mary Elizabeth McDonald, Elizabeth Matilda Davenport, James S. Davenport and Charles Henry Davenport lots 7 and 8, block 153, Portland. It is not the purpose of an abstract to furnish evidence of these facts, but to set forth a summary or synopsis of the facts relied on that, when verified, will furnish such evidence. That is disclosed by this abstract.
6. Some question was raised that lots 7 and 8, block 153, Portland, deeded by Coffin to Hart, were not a part of the tract known as the Coffin donation land *229claim, as that deed is dated March 28, 1858, while the claim was not platted or dedicated until December 4, 1867, and is there called Coffin’s Addition to Portland. There is probably no doubt but that the Coffin donation land claim was platted prior to March, 1858; but he, not having title to his claim at that date, replatted it in 1867, and in this case, as in all the other donation land claims on which Portland is situated, the title to the lands was .dealt with as though the claimant had received a title from the general government. Later attempts were made to perfect the titles in the purchasers. See bond of Coffin, at page 15 of the Abstract, in which he subsequently undertakes to perfect the title. It will be noted that many of the titles to this land on which Portland is situated passed through the name of C. M. Carter during the pretitle period, as appears in this abstract, and that, after Coffin had conveyed these lots to Hart in 1858, after he had received patent from the United States government on March 2, 1861, and after he had platted the claim in 1867, he deeded by quitclaim deed his whole claim, 223 acres, to C. M. Carter on August 20, 1870. Hart conveyed these lots to Isaac A. Davenport on April 6, 1859, prior to the patent or plat, and on February 20, 1871, after the patent and plat Carter conveyed them to Isaac A. Davenport, evidently in fulfillment of the Coffin bond, supra, and the Coffin quitclaim deed to him.
7. Most of these objections are extremely technical, but would be given notice if the title were not aided by long adverse possession in the present claimants, which cures all of these omissions. Therefore we are of the opinion the abstract was sufficient, and that the Friendly deed and abstract tendered on May 29, 1910, were a sufficient compliance with his contract. If there had been a contract in writing made with Rocky as was authorized by the contract with the plaintiff, *230so that defendant could have enforced specific performance on establishing his compliance, plaintiff might have been entitled to his commission; but as between the defendant and Rocky the latter was not bound to purchase, and defendant had no remedy. Therefore the plaintiff did not make sale of the lands, nor did he furnish a purchaser, ready, able, and willing to purchase.
The judgment will be reversed and the nonsuit granted. Reversed: Rehearing Denied'.
Mr. Chief Justice McBride, Mr. Justice Bean and Mr. Justice McNary concur.